        Case 3:14-cv-00507-SDD-RLB                    Document 208-1           11/16/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA
____________________________________
                                     *
BRANDON COOPER, et al.,              *
                                     *
      Plaintiffs                     * CIVIL ACTION NO. 3:14-00507-SDD-RLB
                                    *
v.                                  * CHIEF JUDGE DICK
                                    *
COURTNEY N. PHILLIPS, et al.,        * MAGISTRATE JUDGE BOURGEOIS
                                    *
      Defendants                    *
                                    *
Consolidated with                   *
                                    *
ADVOCACY CENTER and MONICA *
JACKSON,                            *
                                    * CIVIL ACTION NO. 3:15-00751-SDD-RLB
      Plaintiffs                    *
                                    * CHIEF JUDGE DICK
v.                                  *
                                    * MAGISTRATE JUDGE BOURGEOIS
COURTNEY N. PHILLIPS, et al.,       *
                                    *
      Defendants.                   *
____________________________________*


      MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION FOR CONTINUED
    REPORTING AND JURISDICTION OVER THE SETTLEMENT AGREEMENT AND
     NOTICE OF NEGOTIATIONS RELATED TO A SUPPLEMENTAL AGREEMENT


         NOW INTO COURT, by and through undersigned counsel comes Plaintiff Disability

Rights Louisiana (DRLA) 1 and consolidated Plaintiffs, Brandon Cooper, Louis Davenport, Ron

Gatlin, Kenny Swatt, Stephen Zeringue, William Pitzer, Monica Jackson, Tyrin Perkins, Dominick

Perniciaro, III, Scott Frye, and Ryan Kazemi (a.k.a. Ryan Kasami). 2 Plaintiff DRLA is a private,



1
  Formerly the Advocacy Center.
2
  These individuals are consolidated plaintiffs, see ECF No. 65 and ECF No. 150, who were either found
incompetent to proceed or NGRI and were awaiting mental health care treatment placement at the time of filing.
These individual plaintiffs’ criminal cases do not remain in the same procedural posture as they were at the time of
        Case 3:14-cv-00507-SDD-RLB                     Document 208-1            11/16/20 Page 2 of 7




federally funded, non-profit corporation, designated by Louisiana to serve as the State’s protection

and advocacy system for persons with disabilities and is a party in the instant consolidated case as

an associational plaintiff.

         On November 16, 2016, this Court signed a Settlement Agreement 3 to resolve the

consolidated actions alleging that Defendants Rebekah Gee 4 and Louisiana Department of Health

(LDH) 5 were failing to promptly provide requisite mental health placements for people found

incompetent to stand trial (hereinafter “incompetent”) or people found not guilty by reason of

insanity (hereinafter “NGRI”). The Settlement Agreement provides for, inter alia:


             •    a procedure for coordinating with criminal courts regarding orders related to

                  incompetent and NGRI individuals;

             •    Behavioral Health Assessments (BHAs) conducted by a psychiatrist, licensed

                  psychologist, or District Forensic Coordinators (DFCs), within a specified

                  timeframe, for NGRI and incompetent individuals to assess the acuity of mental

                  illness and addiction problems;

             •    timelines for transferring incompetent and NGRI individuals from jail to mental

                  health placements including expedited admission of individuals with emergency

                  mental health needs, as determined by the BHA;

             •    intake and post-admission procedures to ensure appropriate treatment placements;



filing, but as plaintiffs with standing at the time of entry of the Settlement Agreement, they continue as plaintiffs in
efforts to enforce and maintain the terms of the Settlement Agreement.
3
  ECF No. 200.
4
  Rule 25(d) of the Federal Rules of Civil Procedure provides for the automatic substitution of a public officer’s
successor “when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
office while the action is pending.” Fed. R. Civ. P. 25(d). Accordingly, Dr. Courtney N. Phillips, who is serving as
the successor Secretary of the Louisiana Department of Health since April 2020, is automatically substituted for Dr.
Rebekah Gee in the caption.
5
  Formerly Louisiana Department of Health and Hospitals.


                                                           2
       Case 3:14-cv-00507-SDD-RLB                Document 208-1    11/16/20 Page 3 of 7




            •   development of less restrictive placement options for NGRI and incompetent

                individuals;

            •   maintenance of lists and regular reporting to verify compliance regarding

                incompetent and NGRI individuals in jails awaiting mental health placements, and

                timeliness of transfer and BHAs.

        This Court “retain[s] jurisdiction to enforce this Settlement Agreement until this matter is

dismissed after four (4) continuous years of Defendants’ substantial compliance with this

Settlement Agreement.” 6 The parties agree that Defendants have been unable to maintain

substantial compliance with the Settlement Agreement including providing BHAs and placements

of incompetent and NGRI individuals within the timelines required by Paragraphs 6, 8 and 9 of

the Settlement Agreement due to the ongoing COVID-19 pandemic. 7

        The parties also agree that the COVID-19 pandemic was and remains the major driver of

the failure to maintain substantial compliance with the Settlement Agreement. At the beginning of

the pandemic, in March and April 2020, Eastern Louisiana Mental Health System (ELMHS)

suffered a widespread infection from COVID-19 of nearly 20% of the patient population. Based

on information received from Defendants on November 6, 2020, COVID-19 caused the death of

eleven (11) patients, just under 2% of the patient population at ELMHS. Jails entered periods of

lockdown restricting visitor access and halting transports. This combination of factors made

previous systems of patient evaluation and treatment of people found incompetent and NGRI

dangerously impractical and caused significant increases to the wait list of individuals awaiting

transfer to a mental health placement. The March 2020 reports 8 from Defendants reflected a wait


6
  ECF No. 200 at 18, Para. 50.
7
  ECF No. 200 at 7–8.
8
  Exhibit 1, Redacted Summary Sheet of March 2020 Report.


                                                     3
        Case 3:14-cv-00507-SDD-RLB                 Document 208-1         11/16/20 Page 4 of 7




list of sixteen (16) people found incompetent and one (1) person found NGRI incarcerated and

awaiting transfer when ELMHS stopped accepting admissions in mid-March. By April 15, 2020,

Defendants reported there were twenty-two (22) people found incompetent and one (1) person

found NGRI incarcerated in local jails awaiting mental health treatment. The overwhelming

majority of these people had already waited longer than the 15-day time limit required by

Paragraph 9 of the Settlement Agreement. In fact, most wait times on the April 15, 2020 wait list

exceeded the thirty (30) calendar day limit provided for “unusual and exigent circumstances” under

Paragraph 9 of the Settlement Agreement.

        In mid-April 2020, Louisiana Department of Health (LDH) informed Plaintiffs' counsel

that admissions to ELMHS and other community placements had been frozen in response to the

unprecedented public health crisis caused by COVID-19. LDH proposed a temporary stay of the

Settlement Agreement. Plaintiffs requested LDH provide information related to the development

of a plan to comply with the terms of the Settlement Agreement and supporting documentation

considering the conditions created by COVID-19. 9 LDH responded with some, but not all of the

requested information. 10 After further discussion, Plaintiffs re-urged the request for a proactive

remedial plan from LDH for returning to substantial compliance with the Settlement Agreement,

and requested outstanding and additional information in July 2020. 11

        ELMHS reported that admissions began again in August 2020 on a limited basis. Despite

the resumption of admissions to ELMHS, the wait list remains extensive. The September 2020

reports 12 provided by LDH included fifty-two (52) people found incompetent and three (3) people



9
  Exhibit 2, May 20, 2020 Letter to LDH.
10
   Exhibit 3, June 5, 2020 Letter to DRLA and MacArthur Justice Center.
11
   Exhibit 4, July 15, 2020 Letter to LDH.
12
   Exhibit 5, Redacted Summary Sheet of September 2020 Report.


                                                       4
        Case 3:14-cv-00507-SDD-RLB                  Document 208-1           11/16/20 Page 5 of 7




found NGRI on the wait list. 13 Forty-five (45) out of the fifty-two (52) people found incompetent

and all three (3) people found NGRI had been waiting over fifteen (15) days from the date a court

order was received. 14 The September 2020 reports also list people who were placed off the wait

list. Twenty nine (29) people found incompetent were placed off the wait list, and twenty-five (25)

of these people had been on the list for longer than fifteen (15) days from the date a court order

was received. All three (3) people found NGRI who were placed off the wait list also waited longer

than fifteen (15) days from the date a court order was received.

        To be clear, Plaintiffs are not and have never advocated for LDH to abandon testing and

distancing measures in favor of clearing and preventing treatment wait lists. However, new

procedures must be developed, including determining mechanisms for providing treatment to

people found incompetent and people found NGRI in safer non-congregate settings and detailed

protocols for providing treatment during peaks of the pandemic.

        Additionally, LDH reported that BHAs resumed in July 2020. However, details of how

BHAs are being conducted, and how DFCs are working around the issues of jail closures have not

been resolved. 15 In order to come into compliance with the Settlement Agreement, LDH must

develop detailed protocols with local jails for how to determine the acuity of people found




13
   The September 2020 report for individuals found incompetent included a total of eighty-one (81) names, and
twenty-nine (29) of these people were placed off the wait list. The September 2020 report for individuals found
NGRI included a total of six (6) names, and three (3) of these people were placed off the wait list.
14
   As raised elsewhere, the acuity of people on the waitlist is not being assessed consistently through BHAs
including a period of time when BHAs ceased completely. The lack of consistent BHAs raises the possibility that
Defendants may also be consistently noncompliant with the 2-business day timeline for emergency admissions
required by Paragraph 8 of the Settlement Agreement. This possibility is supported by the September 2020 report of
those found incompetent where even among those who did receive BHAs, all six (6) individuals labelled
“emergency admit” waited beyond the 2-business day timeline as of the print date of the report (October 6, 2020).
15
   See, e.g., Exhibit 6, list of jails reflecting limitations in DFC access.


                                                        5
       Case 3:14-cv-00507-SDD-RLB            Document 208-1       11/16/20 Page 6 of 7




incompetent and people found NGRI in light of COVID-19 conditions including lockdowns, and

provide timely treatment based on the level of acuity.

       Given the wait lists and continued inconsistencies in providing BHAs, LDH has not been

in substantial compliance with the provisions of the Settlement Agreement since March 2020.

Because Defendants have been unable to maintain substantial compliance due to the current

unprecedented COVID-19 health crisis, the parties agree that the reporting provisions of the

Settlement Agreement and this Court’s jurisdiction should not terminate on November 16, 2020.

       The advent of COVID-19 was an unprecedented and unanticipated global event. Because

the parties agree that Defendants have been unable to maintain substantial compliance with the

Settlement Agreement, rather than involve the Court in contentious litigation, the parties are

continuing negotiations to reach an agreement to supplement the Settlement Agreement. The

parties anticipate that this supplemental agreement will outline immediate steps that LDH can take

towards achieving substantial compliance with the Settlement Agreement in light of the conditions

created by COVID-19.

       The Plaintiffs therefore request that this Court continue the reporting provisions and the

Court’s jurisdiction over the enforcement of the original Settlement Agreement beyond November

16, 2020, until such time an agreement may be reached by the parties or negotiations reach an

impasse requiring the intervention of the Court.




                                                   6
Case 3:14-cv-00507-SDD-RLB   Document 208-1       11/16/20 Page 7 of 7




                             Respectfully Submitted,



                             /s/ Ronald Lospennato

                             Ronald K. Lospennato, Bar No. 32191
                             Evelyn Chuang, Bar No. 38993*
                             Disability Rights Louisiana (formerly known as the
                             Advocacy Center)
                             8325 Oak Street
                             New Orleans, LA 70118
                             Ph: 504-208-4679
                             Fax: 504-335-2890
                             rlospennato@disabilityrightsla.org
                             echuang@disabilityrightsla.org


                             /s/ Eric Foley

                             Eric Foley, Bar No. 34199
                             Elizabeth Cumming, Bar No. 31685*
                             Roderick & Solange MacArthur Justice Center
                             4400 S. Carrollton Ave.
                             New Orleans, LA 70119
                             Ph: 504-620-2259
                             Fax: 504-208-3133
                             Eric.Foley@macarthurjustice.org
                             Elizabeth.cumming@macarthurjustice.org


                             Counsel for Plaintiffs.




                             *Motions to enroll pending at ECF Nos. 206, 207.




                                7
